Case: 22-10350     Document: 00516414934         Page: 1     Date Filed: 08/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 1, 2022
                                  No. 22-10350
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bonerge Benitez-Marquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CR-65-1


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Bonerge Benitez-Marquez pleaded guilty to illegal reentry following
   removal and was sentenced within the advisory guidelines range to 37 months
   in prison. He asserts that his sentence exceeds the statutory maximum term
   of imprisonment under 8 U.S.C. § 1326(a) and contends that his indictment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10350      Document: 00516414934          Page: 2    Date Filed: 08/01/2022




                                    No. 22-10350


   did not allege an offense punishable pursuant to § 1326(b) because it failed to
   identify a previous conviction. He suggests that § 1326(b) is unconstitutional
   because it allows the imposition of a sentence above the otherwise applicable
   statutory maximum established by § 1326(a) based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt.
          Benitez-Marquez concedes that his claim is foreclosed and states that
   he wishes to preserve it for further review. The Government has moved for
   summary affirmance or, alternatively, for an extension of time to file a brief.
          The parties are correct that the issue raised on appeal is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d
   486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-
   26 (5th Cir. 2007). Summary affirmance thus is appropriate. See Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                          2